09-0712-cv
    Ireh v. Nassau University Medical Center


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.        WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 30th day of March, two thousand ten.

    PRESENT:
              WILFRED FEINBERG,
              ROBERT A. KATZMANN,
              PETER W. HALL,
                        Circuit Judges.
    __________________________________________

    Dr. Ugo Alexis Ireh, M.D.,

                       Plaintiff-Appellant,

                       v.                                          09-0712-cv

    Nassau University Medical Center and
    Nassau Health Care Corporation,

              Defendants-Appellees.
    __________________________________________

    FOR APPELLANT:                        Ugo Alexis Ireh, pro se, Yonkers, N.Y.

    FOR APPELLEES:                        Christopher G. Gegwich and Christopher J.
                                          Porzio, Nixon Peabody LLP, Jerico, N.Y.


             Appeal from a judgment of the United States District Court

    for the Eastern District of New York (Wexler, J.).
     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

     Appellant Dr. Ugo Alexis Ireh, pro se, appeals the judgment

of the district court, following a jury trial, in favor of

Appellees on his employment discrimination claims under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as

well as the district court’s order denying his Federal Rule of

Civil Procedure 59(a) motion for a new trial.   On appeal, Ireh

does not argue that the jury’s verdict was against the weight of

the evidence.   Instead, he raises various claims of error

concerning the district court’s discovery orders, evidentiary

rulings, jury instructions, and general management of the trial.

We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

     We review a district court’s discovery orders and

evidentiary rulings for abuse of discretion.    See Indep. Order of

Foresters v. Donald, Lufkin & Jenrette, 157 F.3d 933, 937 (2d

Cir. 1998) (discovery orders); Silverstein v. Chase, 260 F.3d

142, 145 (2d Cir. 2001)(evidentiary rulings).   Additionally,

where a party does not object to a jury instruction at trial, we

will not review any challenge thereto on appeal unless our review

is necessary to avoid a “miscarriage of justice or . . . an

obvious misapplication of the law.”   Johnson v. New York Hosp.,

96 F.3d 33, 34 (2d Cir. 1996) (per curiam).


                                 2
     Here, after a thorough and exhaustive review of the record,

we conclude that all of Ireh’s arguments on appeal are without

merit.

     For the foregoing reasons, the judgment of the district

court is hereby AFFIRMED.


                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                3